In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00265-CR


                            JOHN O. THORNTON, JR., APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 140th District Court
                                     Lubbock County, Texas
              Trial Court No. 2006-412,884, Honorable Douglas H. Frietag, Presiding

                                          October 31, 2022
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


        In 2007, Appellant, John O. Thornton, Jr., was convicted of murder and sentenced

to life imprisonment.1 In 2022, appellant filed post-conviction motions in the trial court

requesting a new trial, the production of documents, appointed counsel, and to vacate the




        1 Thornton v. State, No. 07-07-00169-CR, 2007 Tex. App. LEXIS 5989, at *2 (Tex. App.—Amarillo
July 25, 2007, no pet.) (mem. op., not designated for publication) (dismissing appeal of conviction because
Appellant waived his right of appeal).
judgment.    The trial court denied the motions and appellant appeals the orders,

proceeding pro se. We dismiss the appeal for want of jurisdiction.


       Generally, an appellate court has jurisdiction to consider an appeal by a criminal

defendant only from a judgment of conviction or where appellate jurisdiction has been

expressly granted by law. See Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App.

2008). We have found no authority granting this Court jurisdiction to consider an appeal

from the orders denying appellant’s post-conviction motions. See Ragston v. State, 424

S.W.3d 49, 52 (Tex. Crim. App. 2014) (“Jurisdiction must be expressly given to the courts

of appeals in a statute.”); Carter v. State, No. 07-14-00296-CR, 2015 Tex. App. LEXIS

3584, at *3 (Tex. App.—Amarillo Apr. 10, 2015, no pet.) (mem. op., not designated for

publication) (finding no authority to review the denial of a post-conviction motion seeking

to set aside a final conviction). Rather, only the Court of Criminal Appeals has jurisdiction

over matters seeking post-conviction relief from a final felony conviction. See TEX. CODE.

CRIM. PROC. ANN. art. 11.07 (outlining the procedures for an application for writ of habeas

corpus); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).


       By letter of September 20, 2022, we directed appellant to show how we have

jurisdiction over this appeal. Although appellant filed a response, he did not demonstrate

grounds for continuing the appeal.




                                             2
        Because appellant has not presented this Court with a judgment of conviction or

an appealable order, we dismiss the appeal for want of jurisdiction.2 Appellant’s pending

motions are dismissed as moot.


                                                                  Per Curiam


Do not publish.




        2 Appellant may be entitled to habeas relief by filing an application for writ of habeas corpus with
the clerk of the court in which the conviction being challenged was obtained, returnable to the Court of
Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07.

                                                     3